           Case 20-12456-JTD    Doc 1108-4     Filed 02/11/21   Page 1 of 2



                                     Exhibit 10

                          Board Designees of Reorganized RTI




[AM_ACTIVE 402916133_9]
              Case 20-12456-JTD        Doc 1108-4      Filed 02/11/21     Page 2 of 2



                       Board Designee and Officers of Reorganized RTI


Gary Doyle will be appointed on the Effective Date to serve as a member of the Board of
Directors, as well as an officer, of Reorganized RTI. Two additional individuals, Aziz Hashim and
Stephanie Medley, who are currently employed by the Debtors, may serve as additional officers of
Reorganized RTI in a limited capacity as to be determined by the Board of Directors. As currently
contemplated, the directors and officers will not receive any compensation for such service.
Reorganized RTI reserves the right in its discretion to name additional directors and officers and to
terminate or otherwise replace the directors and officers described herein.

  Name                   Biography and Affiliations
  Gary Doyle             Mr. Doyle is the current General Manager of RT Lodge. He has been
                         part of the RT Lodge management team since 2007.




[AM_ACTIVE 402916133_9]
